Citation Nr: 0613550	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  03-15 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa.  


THE ISSUE

Entitlement to an increased rating for service-connected mood 
disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).  Jurisdiction over this appeal 
has been transferred to the RO in Des Moines, Iowa.     

Procedural History


The veteran served on active duty from October 1996 to 
October 2000.  

In a December 2001 rating decision, service connection was 
granted for adjustment disorder with depressed mood, 
effective October 7, 2000;   a noncompensable disability 
rating was assigned.  The veteran disagreed with the assigned 
rating and initiated this appeal.  

In an April 2003 Statement of the Case (SOC), the RO granted 
the veteran an increased rating, 30 percent, effective as of 
the initial date of the grant of service connection.   As a 
30 percent disability evaluation for the adjustment disorder 
with depressed mood does not represent the maximum benefit 
for such a condition, the issue therefore was not resolved by 
that increase and the issue remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) [applicable law mandates that it 
will generally be presumed that the maximum benefit allowed 
by law and regulation is sought, and it follows that a claim 
remains in controversy where less than the maximum benefit 
available is awarded].   
 


Issues not on appeal

In a September 2001 rating decision, service connection was 
granted for low back pain; a 10 percent disability rating was 
assigned.  The veteran disagreed with the assigned disability 
rating.  In January 2005, the RO granted the veteran an 
increased rating, 20 percent, for the service-connected 
lumbar spine disability.  A SOC was issued.  The veteran did 
not submit a substantive appeal.  Therefore, an appeal was 
not perfected as to that issue, and the Board is without 
jurisdiction to consider it.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  

In January 2006, the RO received the veteran's request for an 
increased rating for his service-connected lumbar spine 
disability.  In the claim, the veteran and his representative 
requested an additional VA examination in order to ascertain 
the current severity of the veteran's disability.  That claim 
has not yet been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Accordingly, it is referred to the RO 
for further appropriate action.      

In January 2005, the RO received the veteran's claim of 
entitlement to a waiver of overpayment.  That matter has also 
not yet been adjudicated.  Therefore, that matter is also 
referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's service-connected mood disorder manifests as 
reports of feelings of anxiety, mild memory impairment, and 
some feelings of social isolation.  He has consistently 
maintained employment and family relationships and there is 
no medical evidence of impaired judgement, impaired abstract 
thinking or panic attacks.   


CONCLUSION OF LAW

The criteria for an increased disability rating have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9440-9434 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased rating for 
his service-connected mood disorder.  Essentially, he 
contends that the symptoms experienced are more severe than 
as compensated by the currently assigned 30 percent 
disability rating.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The AOJ has informed the veteran of VA's duty to assist him 
in the development of his claim in a letter dated October 22, 
2004, by which the veteran was advised of the provisions 
relating to the VCAA.  Specifically, he was advised that VA 
would obtain all evidence kept by the VA and any other 
Federal agency.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records not held by a Federal agency as long as he 
completed a release form for such.  The VCAA letter 
specifically informed the veteran that for records he wished 
for VA to obtain on his behalf he must provide an adequate 
description of the records as well as authorization for 
records not held by the Federal government.   Moreover, the 
letter specifically advised the veteran that in order to 
qualify for an increased disability rating, medical evidence 
of an increase in the severity of the disability was 
required.  

Finally, the Board notes that the October 2004 letter 
expressly notified the veteran that he should describe any 
additional evidence that he thought was relevant to his claim 
and further directed the veteran that he could submit any 
such information directly to VA   Additionally, the letter 
provided the veteran with information as to how he could 
submit evidence directly to VA.  The Board believes that 
these requests comply with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet.  App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  VA has made a determination 
that this analysis may be analogously applied to any matter 
that involves any one of the five elements of a service-
connection claim listed above.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

In this case, elements (1), (2) and (3) [veteran status, 
current existence of a disability and relationship of such 
disability to the veteran's service] are not at issue.  
Notice has been provided as to element (4), degree of 
disability.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to that 
crucial element.  

With respect to element (5), effective date, as was alluded 
to in the Introduction, during the course of this appeal the 
RO raised the assigned disability rating from a 
noncompensable rating to 30 percent, effective October 7, 
2000.  The veteran separated from service October 6, 2000.  
This is the earliest date as of which such rating may be 
awarded.  See 38 C.F.R. § 3.400 (2005).  Therefore, any 
additional notice as to the assignment of an effective date 
for the 30 percent rating is not necessary, because no 
earlier effective date is available.    

With respect to the higher disability rating now being 
sought, because such was denied, the matter of the assignment 
of an effective date therefor is moot.  In other words, any 
lack advisement as to that element is meaningless, because an 
increased disability rating was not assigned and thus there 
can be no effective date to assign.  As explained below, the 
Board is similarly denying the veteran's claim, so the matter 
of any potential effective date for increased rating remains 
moot.   

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  Moreover, 
the Board notes that the veteran has been employed as a 
claims assistant with VA and therefore may be presumed to 
have been advised of the requirements of the VCAA and the 
criteria used to evaluate disabilities such as his in the 
course of his duties.

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and VA treatment records.  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).   During the course of this appeal, the 
veteran was referred for a VA psychological examination in 
October 2001 and again in March 2003.   The reports of these 
examinations will be discussed below.   

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument in support of his claim.  The veteran was advised of 
his options to present sworn testimony and did not elect a 
hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Increased ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability. See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005). Separate diagnostic 
codes identify the various disabilities. See 38 C.F.R. Part 
4.

Schedular criteria

Adjustment disorder with depressed mood is rated under the 
General Rating Formula for Mental Disorders under 38 C.F.R. § 
4.130. The pertinent provisions of 38 C.F.R. § 4.130 relating 
to rating psychiatric disabilities read as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9440-9434 (2005). 

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork). GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV for rating purposes].

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9440-9434[adjustment 
disorder, depressive disorder] (2005). 
See 38 C.F.R. § 4.27 (2002) [hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].  Diagnostic Codes 9440-9434 are deemed by the Board 
to be the most appropriate primarily because such pertains 
specifically to the disability diagnosed in the October 2001 
examination  (adjustment disorder with depressed mood) which 
was the basis of the grant of entitlement to service 
connection.  

In any event, with the exception of eating disorders, all 
mental disorders including adjustment disorder and depressive 
disorder are rated under the same criteria in the rating 
schedule. Therefore, rating under another diagnostic code 
would not produce a different result. 

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate and 
the veteran has not requested that another diagnostic code be 
used. Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Codes 9440-9434.

Schedular rating

The veteran's disability is currently evaluated as 30 percent 
disabling.  As has been discussed in the law and regulations 
section above, in order to warrant the next higher 50 percent 
rating there must be evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

The medical evidence of record includes the October 2001 VA 
examination, the March 2003 VA examination, a May 2003 
psychiatric treatment intake evaluation and VA treatment 
records including the October 2004 record.  The Board finds 
that these records are manifestly without evidence of panic 
attacks which occur more than once a week, interference in 
work or social relationships due to affect or speech 
symptoms, impairment of short-and long-term memory, impaired 
judgment or impaired abstract thinking.  

The veteran's examination reports and treatment records 
reflect relatively stable symptomatology.  There reports of 
fatigue, anxiety, a certain degree of social isolation and 
occasional concentration difficulties, which the Board has no 
reason to doubt.  However, none of these complaints and 
symptoms is consistent with the assignment of a 50 percent 
disability rating.  

The Board notes that although the medical reports indicate 
that the veteran's symptomatology is largely stable, there is 
some variance in terms of his reported GAF score.  
Specifically, at the time of the October 2001 examination his 
GAF score was 80, in March 2003 it was 60 and in May 2003 it 
was 85.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers), which arguably 
approximate pathology which warrants a 50 percent disability 
rating.  Thus, the GAF of 60 is arguably evidence in favor of 
an increased rating.

However, the Board notes that the one-time lower score was 
reported during a period when the veteran had just begun 
treatment and medication.  Moreover, the Board notes that a 
GAF score in that range was not found prior or subsequent to 
that date.  Indeed, in May 2003 treatment records GAF score 
was 85, that is to say, indicative of very little if any 
psychiatric symptomatology.  

Moreover, the GAF score of 60 was unaccompanied by any 
description of symptoms in the rather short March 2003 
examination report.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998) [whether the physician provides the 
basis for his/her opinion goes to the weight or credibility 
of the evidence]; see also Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) [medical opinions which are speculative, 
general or inconclusive in nature cannot support a claim.].   

In short, the Board concludes that the one time report of  
GAF score of 60, without medical evidence of supporting 
symptomatology, and preceded and followed by GAF scores which 
are 80 or above, is entitled to very little weight of 
probative value.          

The picture that emerges from a review of the evidence of 
record as a whole is that of a goal-directed individual with 
intact judgement and abstract thinking who has continued to 
enjoy stable family relationships throughout the course of 
his appeal.  Specifically, when the veteran appeared for his 
VA examination in October 2001 he reported that he was 
employed full-time in a machine shop and wished to study 
computers.  As was reflected in the March 2003 VA 
examination, the veteran did in fact leave that job and 
enrolled as a full time student studying computer science.  
Thereafter, in October 2004, after noting some difficulty in 
classes, the veteran left school, remained employed full-time 
and began pursuing an online degree in business while 
continuing to work.

This type of activity is not consistent with occupational 
impairment with reduced reliability and productivity.  The 
Board acknowledges that the veteran stated that in his second 
year of computer study he had some difficulty concentrating 
which compromised his performance.  However, intermittent 
inability to perform occupational tasks as reflected in this 
report corresponds with the currently assigned 30 percent 
rating, not with the higher 50 percent rating.   

The Board does not dispute the fact that the veteran has 
experienced  some impairment in social settings.  He has 
consistently reported a feeling of social anxiety and a lack 
of romantic relationships.  However, he has also consistently 
reported spending social time with relatives and continuing 
to live with his family.

For the reasons set out above, the Board has determined that 
the medical and other evidence of record does not support the 
assignment of a 50 percent disability rating.  
 
The Board has also considered the criteria for the even 
higher 70 and 100 percent ratings.  It is clear from the 
above discussion that such are not met.    

Therefore, for the reasons and bases set out above the Board 
has found that the veteran's symptoms do not more closely 
correspond to a higher disability rating than the currently 
assigned 30 percent.  

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
depressive disorder has not changed appreciably during the 
appeal period.  His symptoms as reflected in October 2001, 
March 2003, May 2003 and October 2004 examination and 
treatment records reflect relatively stable symptomatology 
consisting largely of feelings of anxiety and fatigue and 
complaints of a certain amount of social isolation.  The 
records further clearly reflect that at all times throughout 
his appeal the veteran has been pursuing full-time employment 
or attending school full time or engaging in a combination of 
school and work and has also enjoyed solid family 
relationships.  

Based on the record, the Board finds that a 30 percent 
disability rating was properly assigned for the entire period 
from October 7, 2000.


ORDER

Entitlement to an increased disability rating for service-
connected mood disorder currently evaluated as 30 percent 
disabling is denied.  




____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


